FILED

UNITED STATES DISTRICT COURT

FoR THE Disrizicr oF CGLUMBIA MAR 1 8 2011
Clerk, u.S. Dlstrlct & Bankruptcy
Courts for the Dlstrlct of columbia
Maria Lurdes Prior Pereira,
Plaintiff,
v. Civil Action No.  (

Citibank Executive "Response Unit",

Defendant.

\/§/\/£/%/\Y\¢/§/é&/\X

MEMORANDUM OPINION
This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application for leave to proceed informa pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the F ederal Rules of Civil Procedure.
Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcrofi v. Iqbal, 129 S.Ct. l937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of resjua'icala applies. Brown v. Calz'j”ano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff, a District of Columbia resident, sues Citibank for $50 billion in damages Her
rambling accusations of "scam" and "corruption" by Citibank, J.P. Morgan and other financial
institutions, however, fail to provide any notice of a claim and a basis for federal court

jurisdiction. A separate order of dismissal accompanies this Memorandum Opinion.

»l/\S/&l~

United‘étates District Judge

Date: March  , 2011